DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external force” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The external force as described on Pg.6 Lns.13-17 and Pg.7 Lns.17-20 is not clearly identified, and how the external force is being applied including what is applying the force, the direction of the force, and the location of the .
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Lns.4 and 6: the clause “surface of the chip on the memory unit” should be amended to recite “surface of the at least one chip on the at least one memory unit” in order to maintain antecedent basis with the at least one chip and the at least one memory unit previously established in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the limitation “external force”. As noted in the drawing objection and the specification objection above, Applicant’s specification does not provide an adequate description as to what Applicant possessed (i.e., the metes and bounds) with regards to the “external force” at the time of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al. (US Patent 4,771,366).
Regarding claim 1, Blake discloses (Fig.3 and Col.10 Lns.2-7: embodiment that utilizes the adhesive) a memory auxiliary heat transfer structure (40) correspondingly assembled with at least one memory unit (10) and a water-cooling assembly (42, Col.10, Lns.7-8), the memory auxiliary heat transfer structure comprising a main body (18), the main body having a first end (see Fig.3 below, upper horizontal portion of 18), a second end (see Fig.3 below, lower horizontal portion of 18) and a middle section (see Fig.3 below, vertical portion of 18 between the first end and the second end), two ends (See Fig.3 Below: the two end sections of the middle section will extend to be connected to the first end and the second end) of the middle section extending to connect with the first and second ends, the middle section having a heated side (side of middle section contacting 12 is heated by 12) and a contact side 

    PNG
    media_image1.png
    487
    674
    media_image1.png
    Greyscale

Regarding claim 2, Blake teaches the contact side has a wear-resistant layer (Col.10 Lns.2-7, the resilient material of high thermal conductivity between 18 and 42 on the contact side in order to bias 18 and 42 toward each other to form a low thermal resistance path will also act as a barrier to protect from wear (i.e. wear from friction when 18 and 42 contact)), the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or coating (the resilient material of high thermal conductivity between 18 and 42 is formed on the contact side by means of coating).
	It is noted that the limitation, "the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or coating.” is a product-by-process limitation.  Even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the gap fill material of Cipolla satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding claim 3, Blake teaches the main body has elasticity (18 is ceramic (Col.11, Lns.43-45) which by definition has elasticity), whereby when an external force (external force applied to the middle section i.e. the compression force from 42) is applied to the middle section, the middle section is tightly attached to a surface (surface of 12 facing the middle section) of the chip on the memory unit, when the external force disappears, the middle section being restored to its original state (state of the middle section prior to applying the external force) to separate from the surface of the chip on the memory unit (Newton’s third law of motion and the definition for elasticity teach the functional limitation allowing the middle section to tightly attach to and separate from a surface of the chip on the memory unit).
Further regarding claim 3, the Office notes that the limitation “when an external force is applied to the middle section, the middle section is tightly attached to a surface of the chip on the memory unit, when the external force disappears, the middle section being restored to its original state to separate from the surface of the chip on the memory unit.” is a functional limitation. Since the structure of the device of Blake is identical to the claimed structure, the device of Blake is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the main body Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Blake teaches the main body is made of a material (material of 18: ceramic, Col.11, Lns. 43-45) with better thermo-conductivity (18 conducts heat from 12 to 42, Col.8, Lns.2-5), which is selected from a group consisting of gold, silver, copper, iron, aluminum, titanium, copper alloy, aluminum alloy, titanium alloy, graphite and ceramic material (ceramic, Col.11, Lns.43-45).
Regarding claim 6, Blake teaches the water-cooling assembly is a water-cooling tube1 (42 is a cold plate and cold plates are known to have water-cooling tubes, therefore, the cold plate acts as a water-cooling tube because it transfers water through the cold plate via the cold plate’s water-cooling tubes), the contact side being in contact and connection with the water-cooling assembly by a frictional means (Col.10 Lns.2-7, even with the use of the adhesive that connects the water-cooling assembly 42 to the contact side of the middle section of the main body 18, there must be some friction force to hold 42 to 18).
Regarding claim 7, Blake teaches a first angle (See Figure of Claim 1: angle between the middle section and the first end) and a second angle (See Figure of Claim 1: angle between the middle section and the second end) are contained between the middle section and the first and second ends, the first 
Regarding claim 8, Blake teaches the first and second ends of the main body are in an inclined state (See Figure of Claim 1: angle of the first and second ends of the main body are equal to 90 degrees which is inclined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US Patent 4,771,366) in view of Cipolla et al. (US Patent 8,081,473).
Regarding claim 5, Blake fails to explicitly teach the heated side has a thermo-conductive medium, the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad.
However, Cipolla discloses (Fig.3B) the heated side (surface of 12 touching 6) has a thermo-conductive medium (15, Col.6, Lns.59-65), the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad (thermo-conductive adhesive, Col.6, Lns.63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Cipolla to modify Blake such that the heated side has a thermo-conductive medium in order to increase the contacting surface area between the heated side and the at .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiou et al. (US 2005/0141199) discloses a heat sink riveted to memory module with upper slots and open bottom edge for air flow;
Wang et al. (US 2006/0067054) discloses a memory module assembly including heat sink attached to integrated circuits by adhesive;
Aoki et al. (US Patent 7,599,187) discloses a semiconductor module and heat radiating plate; and
Ni et al. (US Patent 7,609,523) discloses a memory module assembly including heat sink attached to integrated circuits by adhesive and clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.R.H./               Examiner, Art Unit 2835 

/STEPHEN S SUL/               Primary Examiner, Art Unit 2835                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cold plate of Blake acts identically to the water-cooling assembly is a water-cooling tube as described in applicant’s specification because both the cold plate and the water-cooling assembly comprise a water-cooling tube.